Citation Nr: 1737101	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-13 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric condition other than PTSD. 


REPRESENTATION

Appellant represented by:	Brian Epstein, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1979 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which, in relevant part, reopened the Veteran's previously denied claims for PTSD and an acquired psychiatric condition other than PTSD, and then confirmed and continued the denial. 

This matter was most recently before the Board in November 2016, when the Board remanded these issues for additional development.

The Veteran appeared at a hearing before a Veterans Law Judge in December 2014.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD and an acquired psychiatric disorder other than PTSD as a result of service.  The Board finds that additional evidentiary development is required before this claim is adjudicated.

With regards to the Veteran's claimed in-service stressors, the Veteran stated in a March 2016 statement that while he was serving in 29 Palms, California, around February 1980, he was participating in a training exercise with an 8-inch Howitzer and the weapon was fired with the muzzle plug still engaged, which caused the round to detonate at a closer range than intended, which caused him to roll down the embankment, after which he was struck in the back by the Howitzer.  The Veteran indicated that he was told not to report the incident, and sought treatment at sick bay for related injuries.  

The Veteran's service treatment records indicate that the Veteran received treatment for a knee injury related to a fall at the gun park in February 1980, and complained of constant chest pain in the subsequent months, which was ultimately diagnosed as asthma.  In order to establish service connection for PTSD, there must be credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  A medical opinion is therefore required to determine whether the symptoms reported in the Veteran's service treatment records could serve to corroborate his reported stressor.

Additionally, the Veteran was afforded a VA examination in May 2015 in which the VA examiner determined that the Veteran did not meet the DSM V criteria for a diagnosis of PTSD; in response to the November 2016 Board remand, the VA examiner provided a December 2016 addendum opinion stating that the Veteran did not meet the DSM IV criteria for PTSD.  In support of both opinions, the VA examiner raised concerns regarding the Veteran's symptom reporting, noting clinical indicators of malingering or problematic reporting for PTSD claims and previously negative impression management; in the December 2016 addendum opinion, the VA examiner stated that the Veteran did not report a profile of symptoms that would satisfy criteria C and D of the DSM IV criteria for PTSD diagnosis.  

However, the Board notes that the VA examiner does not appear to have addressed all relevant evidence of record; in particular, the VA examiner does not specifically address past diagnoses of PTSD of record, apart from briefly noting that the Veteran was diagnosed with PTSD in May 2015.  VA treatment records indicate that, prior to the May 2015 VA examination, the Veteran was diagnosed with PTSD under the DSM IV in June 2010, and prior to the December 2016 addendum opinion, the Veteran was diagnosed with PTSD under the DSM V in December 2015, and again in November 2016.  

Because the VA examiner failed to address the Veteran's past diagnoses of PTSD in either his May 2015 VA examination or his December 2016 addendum opinion, the Board finds that those opinions are inadequate.  Under these circumstances, the Board therefore finds that a new VA medical examination and opinion is warranted to resolve the claim for service connection for acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  It should also be noted that, based on the date of this appeal, the claim is governed by the criteria of the DSM-IV.  Therefore the examiner should apply that criteria.

With regards to the Veteran's acquired psychiatric disorder, the May 2015 VA examiner diagnosed the Veteran with unspecified depressive disorder, and opined that "this condition is considered less likely than not related to reported military related events."  However, the only supporting rationale provided in support of that opinion is the conclusory statement that "[t]here is no solid evidence to link this to any in-service history[.]"  Accordingly, the Board finds the VA examiner's opinion inadequate for adjudication purposes, and that a new opinion is warranted.

While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers.  

Obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the above development to the extent possible, and after any records obtained have been associated with the evidentiary record, refer the case to a medical professional of sufficient expertise for a medical opinion regarding the Veteran's reports of an accident during a training exercise with an 8-inch Howitzer.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  In particular, the examiner should review and evaluate the Veteran's service treatment records and the Veteran's lay statements regarding the claimed incident.  After reviewing the claims file, the examiner is then asked to determine the likelihood that the in-service incident occurred.  A full rationale for any expressed medical opinion must be provided.

3.  After completing the above development to the extent possible, and after any records obtained have been associated with the evidentiary record, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD, depression, anxiety, and personality disorders.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

   a)  The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, as defined by the DSM-IV, to include the diagnoses of PTSD, depression, anxiety, and personality disorders of record.

   b)  If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor upon which the diagnosis is predicated.

   c)  For each acquired psychiatric disorder other than PTSD that is currently shown, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.
   
   d) To the extent possible, the VA examiner should attempt to reconcile any opinion offered with VA treatment records indicating that, prior to the May 2015 VA examination, the Veteran was diagnosed with PTSD under the DSM IV in June 2010, and prior to the December 2016 addendum opinion, the Veteran was diagnosed with PTSD under the DSM V in December 2015, and again in November 2016

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




